Chalmers, J.,
delivered the opinion of the court.
On the 6th of June, 1872, Mrs. Hattie A. Brantley, then in the seventeenth year of her age, in conjunction with her husband, sold to one Harrison, a lot in the town of Grenada, for the sum of $300 cash in hand paid. Harrison, having first built upon it, sold the lot to complainant Wolf, against whom Mrs. Brantley, having now come of age, has brought ejectment *430to recover the property upon the ground that her conveyance, having been executed during infancy, is voidable at her election. This bill has been filed by Wolf, to enjoin the prosecution of the suit in ejectment upon several minor grounds, which . will be noticed in turn ; but principally upon the theory that a court of. equity will always enjoin one who seeks to recover back property which he has sold during minority for full value to a purchaser in good faith who was ignorant of his minority ; and in support of this view of the law the authority of the case of Ferguson v. Bobo, 53 Miss. 121, is relied on. This is an entire misconception of the case referred to. We had occasion in that case to discuss somewhat at length the liability of infants for their frauds, torts, and deceits, both in courts of law and of equity, and we undertook, if not to prescribe with accuracy the exact limits of the doctrine, at least to give a general outline of the result of the decisions on this much controverted subject. But we were dealing solely with cases of actual fraud and deceit, of frauds committed, and intended to be committed, in and by virtue of some act or omission by which another acquired a legal right. In one sense, it is always a wrong and an injury for a person laboring under a disability to enter into a contract and enjoy its fruits, and thereafter to repudiate it to the prejudice of the other party ; but legal fraud cannot be predicated of such conduct by a minor where it has been unmarked with any element of deceit or intentional wrong, because the right of disaffirmance is the privilege which the law attaches to the condition of disability, and of this right all men are bound to take notice. The doctrines announced in Ferguson v. Bobo, 54 Miss. 121, have reference, not to the injustice wrought in the exercise of the legal right of disaffirmance by a minor, but to some active participation or silent acquiescence in an act designed and’intended at the time to operate a fraud upon another, or in brief to the question of the applicability of the wholesome doctrine of estoppel by conduct to the acts and contracts of infants. Many courts deny that the doctrine of estoppel in pais can ever be applied *431to infants, and others, while not questioning its applicability in some aspects, are careful not to apply it where the acts or omissions, from which it is sought to deduce it, are connected with contracts. Not finding it necessary to take position on this question, as applicable to courts of law, we did not hesitate to align ourselves with those courts which hold that where an infant, who can be regarded as having come to such years of discretion as fairly to know the force and effects of his own conduct, has entered into any scheme for himself, or silently and knowingly acquiesced in one devised by another for the purpose of defrauding a third person, a court of equity will always interfere by injunction, or other appropriate method, for the purpose of preventing the consummation of the scheme, even though the matter rested wholly in contract, and the only fraud of which the infant was guilty was in the suppression of the fact of his minority. Of the correctness of this doctrine we remain satisfied,’ and it seems to be regarded by Mr. Bigelow as the sounder doctrine. Big. on Estop. 492. The key-note of our decision is found in the quotation made from Lord Cowper that “ if an infant is old enough and cunning enough to contrive and carry out a fraud, he ought to make satisfaction for it.” 54 Miss. 132.
Thus, in the case then before us, deeming from the record that Miss Robbins (Mrs. Bobo), while a minor, intentionally and knowingly conveyed her property to her father for the purpose of enabling him to borrow money and thereby of defrauding the lender by a subsequent assertion of her own right of disaffirmance, we declared that a court of equity would intervene in any manner necessary to prevent the carrying out of such a scheme. But when it was suggested by counsel, that though the record seemed to wear this aspect, no such view of the case had been presented in the court below and no proof had been taken with regard to it on either side, and, that in point of fact, it was not true, we remanded the case, with leave to take proof on this subject.
*432There is not only no suggestion in the record now before us of any intention on the part of Mrs. Brantley to deceive or defraud her vendee when she sold her property to him, but it is shown that at that time and up to a short time before the bringing of the action of ejectment, she, and possibly he also, believed that by reason of her marriage her deed was binding on her, though she was still a'minor. He testifies, however, that he did not know of her minority, and if he had he would not have bought, though he asked no questions, and she made no affirmations on the subject. To say that equity under these circumstances, and with no further element of estoppel appearing, can prevent her from reclaiming her property, would be to assert that a court of chancery can overturn the law.
But it is said that she stood by and permitted her vendee to build upon the lot, and subsequently suffered the present owner to acquire title without giving notice of her claims. The proof does not bear out these charges. She left the town in a few days or weeks after the sale, has never returned to it, and most of her subsequent life has been spent in other States.
She knew nothing of the erections made upon the lot, unless she saw the commencement of those built immediately after the sale, and this would no more estop her than the sale itself.
The question of her obligation to account for the value of the improvements, in the event of a recovery, is not before us.
It is insisted that she delayed too long the assertion of her rights, and is estopped by her silence. The suit was brought in about two years after she attained majority, and certainly, in the absence of some exceptional circumstances, her action was sufficienty prompt, since no new element of estoppel intervened ; for although the present owner bought during the interval, she was ignorant of his purchase. It is generally held in other States, that no time will suffice to bar the right of disaffirmance short of that which would toll the right of *433■entry under the Statute of Limitations ; but in Thompson v. Strickland, 52 Miss. 574, this court preferred to say only that the delay must not be unreasonable, leaving each case to stand •on its own facts. It is also quite generally held elsewhere that in the case of a minor, who is also a married woman, the right of disaffirmance will exist as long as she remains covert; but this rule would certainly be inapplicable here, since by the adoption of the Code of 1880', all the disabilities of cov-erture have been swept away.
Mrs. Brantley made no offer to return the money received by her for the lot, aud this is urged as affording ground for enjoining her action of ejectment,
It was said in Furguson v. Bobo, supra, that a return of the consideration received was always necessary in this class of cases. The point was not before us in that case, and the remark was borrowed from 2 Kent’s Com. 240. The doctrine there announced is supported by a formidable array of authorities, and was probably the doctrine formerly universally recognized ; but a careful and extended examination of the cases satisfies us, that while it is still the accepted rule in many courts, it requires to bo modified.-
If the minor has in possession any.of the consideration re-eeived, when he disaffirms his contract, or after he becomes of age, he must return it. By the act of disaffirmance he loses the right to retain that which has been received, and if he holds on to the consideration, or disposes of it after majority, it will amount to a ratification of his previously voidable contract. But if he has lost, or squandered the consideration during minority, this is nothing more than the. law expects of him, and he cannot be required to purchase the right of reclaiming his own by still further abstractions fromrhis estate. Sucha rule would' practically. strike down the shield which the law, by reason of his inexperience and youth, throws around him. Neither as to executed nor executory 'contracts is he required to return the consideration where it passed from him during minority. We say nothing of a case where it could be shown *434that the consideration had been purposely gotten rid of in order to bring suit for reclamation of property previously conveyed. The existence of any such thing is negatived here. Ewell’s Ld. Cas. on Inf. 126, note; Price v. Furman, 27 Vt. 268 ; Chandler v. Simmons, 97 Mass. 514; Manning v. Johnson, 26 Ala. 452 ; Jenkins v. Jenkins, 12 Iowa, 195 ; Carpenter v. Carpenter, 45 Ind. 142 ; Green v. Green, 69 N. Y. 553 ; Miles v. Singerman, 24 Ind. 385 ; Dill v. Bowen, 54 Ind. 205 ; Fitts v. Hull, 9 N. H. 445.
Many cases to the contrary may be found, where the contract has been executed; but the doctrine announced by those cited above seems to us most in accordance with the principles underlying the disabilities of infants.
That the complainant was a purchaser for value, without notice of defendant’s rights, is immaterial. The right of the infant to avoid his contracts is an absolute and paramount right, superior to all equities of other persons, and may, therefore, be exercised against bona fide purchasers from the grantee, and his avoidance may be evidenced by any act clearly demonstrating a renunciation of the contract. Price v. Furman, 27 Vt. 268 ; Hill v. Anderson, 5 Smed. & M. 216 ; Jenkins v. Jenkins, 12 Iowa, 195 ; 1 Am. Ld. Cas. 259.
Reversed and bill dismissed.